Citation Nr: 0506785	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  96-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1972, with nine months of additional prior service.  He 
served in the Republic of Vietnam from July 1969 to April 
1971.  He died in June 1990.  The appellant is his widow, who 
remarried in 2000.  

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2003, the appellant 
provided testimony before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the appellant's claims so that she is 
afforded every possible consideration.

The appellant argues that her husband developed post-
traumatic stress disorder (PTSD) due to combat exposure 
during his Vietnam service in the Army's HHC 326th 
Engineering Battalion between July 1969 and April 1971, and 
that untreated PTSD led him to his suicide in 1990.  He never 
sought treatment for PTSD or any other psychiatric problem.  
According to the death certificate, the veteran's immediate 
cause of death was massive brain trauma due to nail gunshot 
wound to the head.  The manner of death was listed as suicide 
and an autopsy was reportedly performed.  She testified 
before the undersigned Veterans Law Judge that police were 
present at the terminal hospitalization and there was most 
likely a police report relating to his death.  She has 
submitted a medical opinion from Margaret O. Strahl, M.D., 
psychoanalyst, dated in 1992, supporting her claim.  
Communications between the RO and the appellant suggest that 
a box of evidence submitted by the appellant to the RO in 
support of the claim in 1992 was lost at the RO.  This box 
reportedly contained irreplaceable letters from the veteran 
to his friends and family during his tour of duty in Vietnam.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).  
Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.302 (2004); see also Sheets v. 
Derwinski, 2 Vet. App. 512 (1992).  In the absence of a 
determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  See 38 C.F.R. §§ 3.301(a), 3.302(a) 
(2004).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

The Board finds the evidence to establish that the veteran 
was exposed to combat is inconclusive.  The veteran's service 
personnel record shows his military occupational specialties 
during his Vietnam duty included pioneer and combat engineer, 
but his unit assignment was a headquarters (HHC) support 
unit.  He was a water supply specialist for the greater part 
of his time in Vietnam but from September to November 1969 
his principal duty was pioneer.  This period is sufficiently 
circumscribed as to warrant referral to the U.S. Armed 
Services Center for Unit Records Research for possible 
verification of combat exposure.  

The opinion of Dr. Strahl provided that the veteran exhibited 
"an acute disability from PTSD."  She observed that his 
PTSD was chronic and delayed.  She noted that he " became 
alcoholic in fighting the onset of tremendous depressions.  
His alcoholism mixed with both his feelings of guilt and 
isolation manifested itself into uncontrollable rage 
resulting in his abusive behavior toward his family and 
eventually his own suicide."  Dr. Strahl reportedly based 
her opinion on her experience as a psychoanalyst dealing 
exclusively with PTSD patients and data she received, without 
direct contact with the family.  On remand, an attempt to 
contact Dr. Strahl should be made, and she should be asked 
what data she used, as it is undisputed that there were no 
records of treatment.  

The autopsy report, referenced in the death certificate and 
by the appellant at the Board hearing, should be obtained and 
associated with the claims folder.  

Finally, the RO should arrange for a psychiatrist to review 
the claims folder and offer an opinion as to whether it is at 
least as likely as not that the veteran had PTSD related to 
combat exposure in Vietnam, and, if so, whether the PTSD was 
the principal or a contributory cause of death.  The issue of 
mental unsoundness should be addressed.

Accordingly, the case is REMANDED for the following:

1.  Obtain a copy of the autopsy report 
referenced in the death certificate.

2.  Obtain a copy of any police report 
associated with the veteran's death.  The 
veteran's death apparently occurred in 
Carmel, N.Y.

3.  Send a copy of the veteran's DD214 
and of his unit assignments to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150, to attempt verification of combat 
exposure.  Specifically, the USASCRUR 
should be requested to research 
appropriate records such as unit 
histories and/or operational reports to 
verify the activities of the veteran's 
unit, HHC, 326th Engineer Battalion, 101st 
Airborne Division from September 7, 1969, 
through November 20, 1969.

4.  Contact Dr. Strahl and ask her what data 
she reviewed in arriving at her conclusion in 
1992.  

5.  After the foregoing development has been 
accomplished, make arrangements for the 
claims file to be reviewed by a psychiatrist.  
The claims folder and a copy of this remand 
are to be made available to the doctor.  

Based on review of the file, the doctor 
should indicate the diagnosis or diagnoses of 
the veteran's psychiatric disorder(s), if 
any, in accordance with Diagnostic and 
Statistical Manual for Mental Disorders (4th 
ed. rev., 1994) (DSM-IV).

If PTSD related to incidents in service is 
found, the doctor is also asked to render an 
opinion as to whether is it at least as 
likely as not that PTSD was either the 
principal or a contributory cause of death?  
The issue of mental unsoundness should be 
addressed as to the suicide.

The doctor must provide a comprehensive 
report including complete and detailed 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the medical 
opinion report.  If the requested review does 
not include adequate responses to the 
specific opinions requested, the report must 
be returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




